 

EXHIBIT 10.28

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) executed
as of October 30, 2015, and effective at the Effective Time, is by and among:
(a) MAD CATZ, INC., a Delaware corporation (together with its successors and
permitted assigns,  the “Borrower”), (b) MAD CATZ INTERACTIVE INC., a Canadian
corporation, and 1328158 ONTARIO INC., an Ontario corporation, each as a
Guarantor and collectively with the Borrower, the Credit Parties (c) the
undersigned lenders party hereto (collectively, the “Lenders” and each a
“Lender”) and (d) NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, and
including its successors and permitted assigns, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties, the Lenders and Administrative Agent entered into
that certain Loan and Security Agreement dated as of June 30, 2015 (as
heretofore amended, supplemented or otherwise modified, the “Original Loan
Agreement”, and as amended hereby, the “Loan Agreement”), for the purposes and
consideration therein expressed, pursuant to which the Lenders became obligated
to make Loans to the Borrowers as therein provided; and

WHEREAS, the Credit Parties, the Lenders and the Administrative Agent desire to
amend the Original Loan Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the loans which may hereafter be made by the Lenders to the Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

Article I
Definitions and References

Terms Defined in the Original Loan Agreement

.  Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Original Loan Agreement shall have the same
meanings whenever used in this Amendment.

Article II
Amendments to Original Loan Agreement

Section 2.1Amendments to Current Definitions.  

(a)Section (a) of the definition of “Borrowing Base” is hereby amended to read
as follows:  

“(a) the sum of (i) eighty-five percent (85%) (as reduced by the proviso at the
end of this definition due to dilution) of the Net Amount of Eligible Accounts
(except

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (Mad Catz) - Page 1

--------------------------------------------------------------------------------

during the period from September 1, 2015 through February 15, 2016, Eligible
Accounts shall not include Eligible Rock Band Accounts) plus (ii) the lesser of
(1) eighty-five percent (85%) of the Net Amount of Eligible Inventory (2) sixty
percent (60%) of the lower of cost or market value of Eligible Inventory or (3)
the Inventory Sublimit; provided, that the aggregate amount of Borrowing Base
availability under this clause (a)(ii) with respect to Eligible In-Transit
Inventory shall not at any time exceed the In-Transit Limit plus (iii) for the
period from September 1, 2015 through February 15, 2016, eighty-one percent
(81%) of the Net Amount of Eligible Rock Band Accounts minus”

(b)The definition of “Revolving Credit Limit Increase Period” is hereby amended
to read as follows:

“ ‘Revolving Credit Limit Increase Period’ means the period from September 1,
2015 through February 29, 2016.”

 

Section 2.2Amendments to Financial Covenants.  Section 9.14(a) of the Original
Loan Agreement is hereby amended and restated to read as follows:

“(a) EBITDA for Parent and its consolidated Subsidiaries, for any Fiscal Month
of Parent, determined as of the last day of such Fiscal Month, shall not be less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:  

Applicable Fiscal Month

Required Minimum EBITDA

September 2015

($1,005,000)

October 2015

$890,000

November 2015

$2,372,000

December 2015

$3,454,000

January 2016

$3,186,000

February 2016

$3,148,000

March 2016

$3,426,000

April 2016

$3,426,000

Each Fiscal Month thereafter

the Specified EBITDA”

 

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (Mad Catz) - Page 2

--------------------------------------------------------------------------------

Article III
Conditions of Effectiveness

Effective Time

.  This Amendment is effective as of the date first written above once the
following conditions precedent have been satisfied in full (the “Effective
Time”):

(a)Administrative Agent shall have received, at Administrative Agent’s office, a
duly executed counterpart of this Amendment from each Credit Party;

(b)Administrative Agent shall have received, in immediately available funds, an
amendment fee equal to $25,000; and

(c)No Default or Event of Default shall have occurred and be continuing.

Article IV
Representations and Warranties

Representations and Warranties of Credit Parties

.  In order to induce Administrative Agent and the Lenders to enter into this
Amendment, each Credit Party hereby represents and warrants to Administrative
Agent and the Lenders that:

(a)The representations and warranties contained in Article VII of the Original
Loan Agreement are true and correct in all material respects at and as of the
Effective Time; provided, however, those representations and warranties
containing a reference to a particular date shall continue to be qualified by
reference to such date;

(b)It is duly authorized to execute and deliver this Amendment and is duly
authorized to borrow and perform its obligations under the Loan Agreement and
the other Loan Documents.  It has duly taken all corporate action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Credit Party hereunder;

(c)The execution and delivery by it of this Amendment, the performance by it of
its obligations hereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with, violate or constitute a breach or
default under (i) any provision of Applicable Law applicable or binding upon it,
except where such conflict, violation, breach or default reasonably would not be
expected to result in a Material Adverse Effect, (ii) its organizational
documents, (iii) any agreement or instrument to which it is a party or which is
otherwise binding upon it, or (iv) any material judgment, license, order or
permit applicable to or binding upon it;

(d)Except for those which have been duly obtained, no consent, approval,
exemption, authorization or other action by, notice to, or filing with any
Governmental Authority or third party is required in connection with the
execution and delivery by such Credit Party of this Amendment or to consummate
the transactions contemplated hereby; and

(e)When duly executed and delivered, this Amendment will constitute a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, except as

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (Mad Catz) - Page 3

--------------------------------------------------------------------------------

limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to enforcement of creditors’ rights.

Article V
Miscellaneous

Ratification of Agreement

.  The Original Loan Agreement as hereby amended is hereby ratified and
confirmed in all respects.  Any reference to the Loan Agreement in any Loan
Document shall be deemed to refer to the Original Loan Agreement, as amended by
this Amendment.  The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of Administrative Agent or Lenders under the Loan
Agreement or any other Loan Document nor constitute a waiver of any provision of
the Loan Agreement or any other Loan Document.

Survival of Agreements

.  All representations, warranties, covenants and agreements of the Credit
Parties herein shall survive the execution and delivery of this Amendment and
the performance hereof, and shall further survive until all of the Obligations
are paid in full.  All statements and agreements contained in any certificate or
instrument delivered by any Credit Party hereunder or under the Loan Agreement
to Administrative Agent shall be deemed to constitute representations and
warranties by, or agreements and covenants of, such Credit Party under this
Amendment and under the Loan Agreement.

Loan Document

.  This Amendment is a Loan Document, and all provisions in the Loan Agreement
pertaining to Loan Documents apply hereto.

Governing Law

.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

Counterparts; Fax

.  This Amendment may be executed in any number of counterparts and signature
pages may be detached from multiple separate counterparts and attached to the
same document.  A telecopy or other electronic transmission of any such executed
counterpart signature page shall be deemed valid as an original.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (Mad Catz) - Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

CREDIT PARTIES:

 

MAD CATZ, INC., as Borrower

By:s/Darren Richardson

Name:Darren Richardson

Title:President & CEO

1328158 ONTARIO INC., as a Guarantor and a Credit Party

By:s/Darren Richardson

Name:Darren Richardson

Title:President & CEO

MAD CATZ INTERACTIVE, INC. as a Guarantor and a Credit Party

By:s/Darren Richardson

Name:Darren Richardson

Title:President & CEO

 

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (MadCatz) – Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, SWING LENDER AND LENDER:

 

NEWSTAR BUSINESS CREDIT, LLC

 

By: s/Greg Gentry

Name:Greg Gentry

Title:Senior Vice President

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (MadCatz) - Signature Page